Citation Nr: 1724966	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-18 515	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for right shin splints.  

3.  Entitlement to service connection for left shin splints.  

4.  Entitlement to service connection for a left wrist disability.  

(The issue of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of $1,636.22, to include the preliminary issue of the validity of the debt, is addressed in a separate Board decision).  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to December 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, that reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss on a de novo basis.  By this decision, the RO also denied service connection for right shin splints (listed as bilateral shin splints); left shin splints (listed as bilateral shin splints; a right wrist disability (listed as bilateral wrist pain); a left wrist disability (listed as bilateral wrist pain); a low back disability (listed as a lower back condition); and for headaches and vertigo (listed as headaches and dizziness).  

The Board notes that the August 2009 RO decision reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss on a de novo basis.  The Board notes, however, that service connection for right ear hearing loss had not previously been denied and that issue should not have been addressed on a new and material basis.  Additionally, the Board notes that although service connection for left ear hearing loss had previously been denied in an unappealed July 1995 RO decision, the Veteran's relevant service treatment records that existed, but that had not previously been associated with the claims folder, were obtained in February 2009.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for left ear hearing loss without regard to the finality of the July 1995 RO decision.  38 C.F.R. § 3.156 (c) (2016).  Thus, the Board has identified the issue on appeal as entitlement to service connection for bilateral hearing loss.  

In March 2011, the Veteran appeared at a personal hearing at the RO.  

A May 2012 RO decision granted service connection and a 10 percent rating for vertigo, claimed as dizziness, effective February 23, 2009.  Therefore, the issue of entitlement to service connection for vertigo is not on appeal.  

An October 2012 RO decision granted service connection and 10 percent rating for right wrist strain, effective February 23, 2009; granted service connection and a 10 percent rating for degenerative joint disease of the lumbar spine, with intervertebral disc syndrome, effective February 23, 2009; granted service connection and a 10 percent rating for radiculopathy of the right lower extremity, effective February 23, 2009; and granted service connection and a 10 percent rating for radiculopathy of the left lower extremity, effective February 23, 2009; and granted service connection and a noncompensable rating for headaches, effective February 23, 2009.  Therefore, the issues of entitlement to service connection for a right wrist disability, a low back disability, and for headaches, are no longer on appeal.  

The issues have been recharacterized to comport with the evidence of record.  



FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  








ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


